T.C. Memo. 2020-92



                   UNITED STATES TAX COURT



              JAMES A. LLOYD, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 12309-17.                            Filed June 22, 2020.



       P operated several Bible-focused websites and internet-based
radio stations and sold merchandise over the internet. He neither filed
income tax returns nor paid any income tax. P's principal argument is
that the income tax law is null and void; alternatively, he argues that
he is entitled to a religious exemption from paying income tax because
he is functioning as a church.

      Held: The income tax law contains no exemption for an
individual functioning as a church.

      Held, further, P is liable for income tax.

      Held, further, P is liable for self-employment tax.

      Held, further, P is liable for additions to tax for failures to
timely file returns and failures to timely pay tax.

       Held, further, on its own motion, the Court will sanction P because his
position that the income tax law is null and void is frivolous.
                                         -2-

[*2] James A. Lloyd, pro se.

      Erik W. Nelson, Randall G. Durfee, and Nhi T. Luu, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION


      HALPERN, Judge: Respondent determined deficiencies in, and additions

to, petitioner's Federal income tax as follows:1

                                                   Additions to tax

          Year    Deficiency     Sec. 6651(a)(2)      Sec. 6651(f)1   Sec. 6654

          2005     $102,978          $25,745             $74,659       $4,131
          2006        78,547          19,637              56,947        3,717
          2007        87,638          21,910              63,538        3,989
          2008      103,683           25,921              75,170        3,332
          2009        78,713          19,678              57,067        1,885
          2010        69,058          17,265              50,067        1,481

             1
              Alternatively, respondent determined that petitioner is liable
      for additions to tax under sec. 6651(a)(1) if we conclude that he is not
      liable for additions to tax under sec. 6651(f).

      After concessions detailed infra, the issues for decision are whether

petitioner is: (1) taxable on proceeds he received from an internet sales business,


      1
       All section references are to the Internal Revenue Code (Code) of 1986, as
amended for the years at issue, and all Rule references are to the Tax Court Rules
of Practice and Procedure. We round all dollar amounts to the nearest dollar.
                                         -3-

[*3] (2) liable for self-employment tax, and (3) liable for the additions to tax. On

our own motion, we also decide to sanction petitioner for maintaining a frivolous

or baseless position.

                               FINDINGS OF FACT

      The parties have stipulated certain facts and the authenticity of certain

documents. The facts stipulated are so found, and documents stipulated are

accepted as authentic. Petitioner resided in Oregon when he filed the petition. He

was not married during any of the years at issue.

Petitioner's Tax Filings and Payments

      For none of the years at issue did petitioner file a Federal income tax return

or pay any Federal income tax. Nor did he file a return for 2004.2

Christian Media Network

      During the years at issue, petitioner operated several Bible-focused websites

and internet-based radio stations (collectively, Christian Media Network). He

operated the Christian Media Network himself, without employees or staff, and

neither the Christian Media Network nor any of its components was organized as

an entity separate from himself. He describes his role in relation to the Christian


      2
        Whether petitioner filed a Federal income tax return for 2004 is relevant to
the determination of his sec. 6654 obligation to make estimated tax payments for
the first year here at issue, 2005.
                                         -4-

[*4] Media Network as: "Pastor, prophet, leader, spokesperson." At trial, he

agreed with respondent that, "in effect," he is "Christian Media."

      Petitioner broadcast or distributed over the Christian Media Network a

weekly sermon, Bible analyses, personal letters, and news reports. Subscribers had

to pay for DVDs of videos or for hard copies of written materials. Petitioner sold

other products and merchandise through the Christian Media Network, including

books, pamphlets, periodicals, Bibles and concordances, health and survival

products, videos, and DVDs. While some items could be received only in

exchange for a donation, the donation was a fixed amount, and the items could not

be obtained without the donation. Petitioner also advertised for sale on the

Christian Media Network merchandise apparently produced by others, including

Aqua Rain Filters, satellite dishes, and organic seeds.

      Petitioner maintained a business checking account at KeyBank, account

No. xxxxxx2386 (account 2386), in the name of "James Lloyd dba Christian

Media". During the years at issue, he deposited into account 2386 the monies he

received from sales through the Christian Media Network. Records of account

2386 show thousands of individual transactions during the years at issue, many

involving relatively small amounts, i.e., $25 to $50. Petitioner withdrew amounts

from account 2386 in order to pay his living expenses.
                                         -5-

[*5] Petitioner also had accounts in his name with eBay and PayPal, through

which he received monies from Christian Media Network sales. Petitioner testified

that he had "complete independent discretion" of what to do with the monies in the

three accounts (petitioner's accounts) and "[did not] answer to any temporal

authority or individual, corporation, person, or other entity."

Reconstruction of Petitioner's Income

      Because petitioner filed no returns for the years at issue, respondent initiated

an investigation to determine whether he had failed to report income subject to tax.

      Revenue Agent (RA) Rae J. Cook was charged with that investigation. As a

first step, she requested from petitioner his financial records, which he did not

provide. RA Cook then identified KeyBank, eBay, and PayPal as financial

institutions with which petitioner did business and through which she believed he

received monies from his operation of the Christian Media Network. She

summoned (and received) records relating to petitioner from each institution.

Respondent provided to petitioner before trial copies of the records received. At

trial, those records were received into evidence. RA Cook used the records to

reconstruct petitioner’s receipts from sales through the Christian Media Network.

She identified sales receipts deposited into account 2386. She also identified sales

proceeds received by way of eBay and PayPal. She disregarded payments into the
                                       -6-

[*6] eBay account because those amounts duplicated payments into the PayPal

account. She also disregarded payments into the PayPal account that were

redeposited into account 2386.

      From the records that she had summoned, RA Cook determined that

petitioner received from sales through the Christian Media Network $405,955,

$427,390, $446,855, $471,744, $339,856, and $311,145 for 2005 through 2010,

respectively. Respondent equated those amounts to petitioner's gross receipts from

sales for those years. During trial preparation respondent's counsel asked RA Cook

to review the work she had done. She did so and revised her determinations of

petitioner's gross receipts from sales as follows: $395,387, $393,172, $380,591,

$359,495, $265,221, and $261,147 for 2005 through 2010, respectively.

      In making her original calculations of petitioner's net income from sales, RA

Cook allowed petitioner a deduction each year for expenses that she identified

from his records as business expenses. She did not revise those amounts during

her pretrial review. The amounts she allowed were as follows: $98,569, $187,548,

$180,797, $159,738, $97,577, and $95,547 for 2005 through 2010, respectively.

      During the years at issue, petitioner had no employment apart from his

operation of the Christian Media Network. Petitioner has stipulated: "The money
                                          -7-

[*7] received by petitioner during the years at issue arise from activities conducted

through or in the name of the * * * [Christian Media Network]."

Substitutes for Returns

      Because petitioner had made no returns, respondent prepared a so-called

substitute for return (SFR) for each of the years at issue. Each SFR consists of an

Internal Revenue Service (IRS) Form 13496, IRC Section 6020(b) Certification,

with various additional forms, including an IRS Form 4549-A, Income Tax

Examination Changes, and an IRS Form 5278, Statement--Income Tax

Examination Changes, along with supporting documents. The Forms 13496 and

4549-A are signed by RA J. Michael Sumner, who completed the investigation of

petitioner and relied on the work of RA Cook when he executed those forms. The

SFRs reflect the amounts respondent initially determined as deficiencies and

additions to tax.

Revised Deficiencies and Additions to Tax

      Respondent determined that petitioner was liable for an addition to tax for

each year under either section 6651(a)(1) (for failure to file a timely return) or

section 6651(f) (which imposes an increased addition to tax when a taxpayer's

failure to file is fraudulent). Respondent has since conceded that the section

6651(f) addition to tax does not apply.
                                         -8-

[*8] To reflect that concession and RA Cook's revisions to her determinations of

petitioner's gross receipts, respondent has provided us with a revision of his

determinations of deficiencies and additions to tax, as follows:

                                                Additions to tax

         Year       Deficiency   Sec. 6651(a)(1) Sec. 6651(a)(2)      Sec. 6654

         2005        $99,254        $22,332            $2,481          $3,981
         2006         67,358          15,156             1,684          3,188
         2007         63,885          14,374             1,597          2,908
         2008         63,845          14,365            1,596           2,052
         2009         53,293          11,991             1,332          1,129
         2010         52,662          11,849             1,317          1,129

Trial of the Case

      Trial of this case was conducted in Portland, Oregon, on December 11,

2018. Opening and answering briefs were due on April 29 and June 13, 2019,

respectively.
                                          -9-

[*9]                                    OPINION

I.     Introduction

       A.    Parties’ Arguments

             1.       Petitioner's Arguments

       Petitioner's principal argument is that he has no income subject to tax

because the income tax law is "null[] and void". In his own words:

       While there are many other issues, the fact is, regardless of all the
       many reasons to invalidate Respondent's claims against Petitioner,
       "income" and only "income" is used to calculate the amount of tax
       liability, if there is no "income" there is no liability.

             * * * 26 USC/IRC [the Code] does not specifically define
       "income". Why?

              "Income" is not defined within the code because it cannot
       lawfully do so. The legislature, the only law making body for the
       United States, is prevented from defining terms used within the
       United States Constitution as to do so would in reality amend the
       constitution in a way outside their authority to do so, thus it would be
       unlawful to do so.

                      *     *       *      *       *       *       *

             While the legislature cannot specifically define "income" they
       do define taxable income" as being "gross income" minus deductions.
       They then define "gross income" as "income," an unknown and
       undefinable from within the law.

              Lacking a definition of "income" leaves 26 USC/IRC, by itself,
       as a vague, ambiguous, arbitrary and capricious law that is therefore a
       nullity and void from its inception.
                                         - 10 -

[*10] Petitioner recognizes that Supreme Court authority may contradict his

conclusion that the income tax is null and void: "The United States Supreme Court

came to the rescue of the tax code." But, he continues: "The Supreme Court

defines 'income' as something entirely distinct from principal or capital either as a

subject of taxation or as a measure of the tax; conveying rather the idea of gain or

increase arising from corporate activities." And that definition does not reach his

activities because: "Petitioner recalls no 'gain' or 'profit' and nevertheless, * * * he

certainly had not and is not involved in any corporate activity or franchise and

therefore created no income."

      Alternatively, if we do not agree with him that the Code is null and void or

that the Supreme Court's definition of income does not encompass his activities,

petitioner claims he is entitled to "a religious exemption to 'paying taxes'" because

"he is functioning as a church": "In publicly functioning as a church, James Lloyd

and the Christian Media ministry which he directs, are immune from Income Tax

liability by the First Amendment of the United States Constitution."

      Petitioner also contends that the SFRs are invalid because they were not

affirmed under penalties of perjury. He objects to the self-employment tax

determined by respondent and to the additions to tax.
                                        - 11 -

[*11]         2.    Respondent's Arguments

        Respondent argues that he properly reconstructed the income that petitioner

received through Christian Media Network, that petitioner is, in effect, the

Christian Media Network, and that he is not exempt from taxation on the income.

Respondent also argues that he prepared proper SFRs and that petitioner is liable

for self-employment tax and additions to tax. In both the answer and in his pretrial

memorandum, respondent warned petitioner that he was making frivolous

arguments in challenging the constitutionality of the Federal income tax system.

        B.    Burden of Proof

        Petitioner bears the burden of proof. See Rule 142(a).3

        3
        This case involves unreported income, and barring stipulation to the
contrary the venue for appeal is the Court of Appeals for the Ninth Circuit. See
sec. 7482(b)(1)(A), (2). We are therefore bound by a line of cases of that Court of
Appeals beginning with Weimerskirch v. Commissioner, 596 F.2d 358 (9th Cir.
1979), rev'g 67 T.C. 672 (1977), to which we defer in accordance with the doctrine
of Golsen v. Commissioner, 54 T.C. 742 (1970), aff'd, 445 F.2d 985 (10th Cir.
1971). E.g., Rodriguez v. Commissioner, T.C. Memo. 2009-92. The general rule
established by that line of cases is that, for the Commissioner to prevail in a case
involving unreported income, there must be some evidentiary foundation linking
the taxpayer with the alleged income-producing activity. See Weimerskirch v.
Commissioner, 596 F.2d at 362. Although Weimerskirch dealt specifically with
illegal unreported income, it is now well established that the Court of Appeals
applies the Weimerskirch rule in all cases of unreported income where the taxpayer
challenges the Commissioner's determination on the merits. E.g., Edwards v.
Commissioner, 680 F.2d 1268, 1270 (9th Cir. 1982) (stating, in a case involving
unreported income from an income-generating auto repair business owned by the
taxpayer: "We note, however, that the Commissioner's assertion of deficiencies are
                                                                         (continued...)
                                       - 12 -

[*12] II.    Discussion

      A.     Unreported Income

             1.    Introduction

      Section 1(c) imposes a tax on the taxable income of individuals. Individuals

receiving gross income in excess of certain minimum amounts are required to file

income tax returns. See sec. 6012(a)(1); sec. 1.6012-1(a), Income Tax Regs.

Section 61(a) defines gross income as "all income from whatever source derived".

Gross income includes business income, sec. 61(a)(2), and "[g]ains derived from

dealings in property", sec. 61(a)(3). The term "gross income" is construed broadly

and extends to all accessions to wealth over which the taxpayer has complete

dominion. See Commissioner v. Glenshaw Glass Co., 348 U.S. 426, 431 (1955).

As the Supreme Court explained, a gain "constitutes taxable income when its

      3
        (...continued)
[sic] presumptively correct once some substantive evidence is introduced
demonstrating that the taxpayer received unreported income. Weimerskirch v.
Commissioner, 596 F.2d 358, 360 (9th Cir. 1979)."); Petzoldt v. Commissioner, 92
T.C. 661, 689 (1989) ("[T]he Ninth Circuit requires that respondent come forward
with substantive evidence establishing a 'minimal evidentiary foundation' in all
cases involving the receipt of unreported income to preserve the statutory notice's
presumption of correctness."). Petitioner acknowledges his operation of Christian
Media Network, and there is evidence of his receipt of monies from his sale of
items through the Christian Media Network. Receipts from those sales are items of
gross income, see sec. 61(a), and the omission of those receipts forms the basis for
respondent's adjustments increasing petitioner's gross income. Respondent has met
his burden of showing sources for his adjustments increasing petitioner's gross
income, and the burden of proof is on petitioner.
                                         - 13 -

[*13] recipient has such control over it that, as a practical matter, he derives readily

realizable economic value from it." Rutkin v. United States, 343 U.S. 130, 137

(1952). "A taxpayer has dominion and control when the taxpayer is free to use the

funds at will." Gardner v. Commissioner, T.C. Memo. 2013-67, at *12-*13 (citing

Rutkin, 343 U.S. at 137), aff'd, 845 F.3d 971 (9th Cir. 2017). Gross income is

reduced to taxable income by the subtraction of allowable deductions. See

sec. 63(a).

      Petitioner's argument that the income tax is null and void is devoid of merit,

and we reject it summarily. We do so in mind of what the Court of Appeals for the

Fifth Circuit said many years ago and reiterated earlier this year: "We perceive no

need to refute these arguments with somber reasoning and copious citation of

precedent; to do so might suggest that these arguments have some colorable merit."

Williams v. Commissioner, 801 F. App’x 328, 329 (5th Cir. 2020) (quoting Crain

v. Commissioner, 737 F.2d 1417, 1417 (5th Cir. 1984)); see also Wnuck v.

Commissioner, 136 T.C. 498, 501 (2011); Wells v. Commissioner, T.C. Memo.

2019-134, at *5.

      We proceed to consider respondent's reconstruction of petitioner's income

and petitioner's argument that he is exempt from the income tax because he is

functioning as a church.
                                         - 14 -

[*14]         2.     Respondent's Reconstruction of Petitioner's Gross Income

        Petitioner reported no income and filed no returns for any of the years at

issue, nor did he cooperate with respondent's investigation of his income tax

liability for those years. When a taxpayer fails to maintain or produce adequate

records, the Commissioner may reconstruct his income by using any reasonable

means. See, e.g., Petzoldt v. Commissioner, 92 T.C. 661, 693 (1989); Worth v.

Commissioner, T.C. Memo. 2014-232, at *22, aff'd, 666 F. App'x 692 (9th Cir.

2016). The specific-item method is a direct method of income reconstruction,

which reconstructs income from evidence of specific receipts received by a

taxpayer and not reflected on the taxpayer's return. See Estate of Beck v.

Commissioner, 56 T.C. 297, 353, 361 (1971). To reconstruct petitioner's income

for the years at issue, RA Cook summoned bank and financial records for

petitioner from KeyBank, eBay, and PayPal. She identified receipts reported in

those records from petitioner's sales through the Christian Media Network. She

eliminated duplicate amounts and summed those receipts to determine petitioner's

gross receipts for each year. She estimated deductible expenses and subtracted

those amounts to determine his net income from sales.

        Petitioner has no serious challenge to the methodology or accuracy of

respondent's reconstruction of his income. Indeed, in response to respondent's
                                         - 15 -

[*15] proposed findings of facts with respect to petitioner's financial activity and

income, petitioner has a stock response: "Petitioner Objects to the financial figures

as they are too voluminous to evaluate within any realistic time frame." That is not

a claim that the figures are incorrect, only that petitioner has had inadequate time

to evaluate them, a claim we do not believe. Petitioner had access to the KeyBank,

eBay, and PayPal records at least by December 11, 2018, the date of trial, when the

records were received into evidence. Petitioner's answering brief was not due until

more than six months after. Facsimiles appear in the Court's docket and are

available to petitioner electronically. We accept as correct and find that, as

evidenced by deposits or receipts into petitioner's accounts, he received the

following amounts from sales of items through the Christian Media Network:

$395,387, $393,172, $380,591, $359,495, $265,221, $261,147 for 2005 through

2010, respectively (collectively, sales receipts).

      Neither the Christian Media Network nor any of its components was

organized as an artificial person separate from petitioner (i.e., an entity, such as a

corporation, with legal rights and duties). Petitioner exercised unfettered control

over the monies in his accounts. His internet sales activities during the years at

issue were extensive, and we have no trouble concluding that, during those years,
                                        - 16 -

[*16] petitioner engaged in an internet sales business carried on through the

Christian Media Network.

      In a merchandising business, gross income means total sales less the cost of

goods sold. See secs. 1.61-3(a), 1.162-1(a), Income Tax Regs. Because petitioner

has provided us with no evidence matching any costs to the sales receipts, we

assume, and find, that the sales receipts were gross income to petitioner.

             3.    Deductions From Gross Income

      Respondent allowed petitioner for each year a deduction for costs and

expenses related to his sales. See sec. 162(a). We have no reason to question

respondent's allowance.

      Because petitioner failed to file tax returns for the years at issue and has not

claimed any itemized deductions, he is allowed for each year only the standard

deduction and deductions for personal exemptions in addition to the section 162

deduction respondent allowed. See sec. 63(b). Section 1(c) prescribes the tax rate.

             4.    Petitioner Not Exempt From Tax

      Petitioner's second argument, that he is exempt from paying income tax

because "he is functioning as a church", is also meritless. Petitioner has pointed to

no provision in chapter 1, subtitle A, of the Code that exempts an individual

functioning as a church from the obligation to pay tax on his taxable income.
                                        - 17 -

[*17] Ministers may be entitled to exclude the rental value of a parsonage from

gross income, see sec. 107, but they are taxable on the income they earn from

ministering, see, e.g., White v. Commissioner, T.C. Memo. 1981-147, 1981 Tax

Ct. Memo LEXIS 592, at *13 ("Amounts received by ministers and members of a

religious order for services are includable in their gross income under section 61

and constitute taxable income unless excluded by some specific provision of the

Code."). Individuals may not be subject to self-employment tax on income from

the exercise of ministry, see infra part II.C, and section 501(c)(3) exempts religious

organizations from income tax. But, again, there is no exemption from the

chapter 1 income tax for income earned by individuals from religious activities.

Petitioner was in business of selling merchandise on the internet, and he is taxable

on his gain therefrom. See sec. 61(a)(2) and (3).

      B.     Additions to Tax

             1.     Introduction

      The Commissioner bears the burden of production with respect to the

liability of any individual for any penalty or addition to tax. Sec. 7491(c). His

burden is to show that imposition of the penalty or addition to tax is appropriate.

Higbee v. Commissioner, 116 T.C. 438, 446 (2001). If he carries that burden, the

taxpayer must come forward with evidence sufficient to persuade us that
                                         - 18 -

[*18] imposition of the penalty or addition to tax is incorrect (e.g., because of the

existence of reasonable cause and the absence of willful neglect). See id. at 447.

             2.     Section 6651(a)(1) Additions to Tax for Failure To File a
                    Timely Tax Return

      Section 6651(a)(1) imposes an addition to tax for failure to file a timely tax

return. The addition equals 5% of the amount required to be shown as tax on the

delinquent return for each month or fraction thereof during which the return

remains delinquent, up to a maximum addition of 25% for returns more than four

months delinquent. Sec. 6651(a)(1). The addition to tax does not apply if the

failure to timely file is due to reasonable cause and not to willful neglect. Id.

      Respondent determined delinquent filing additions for all of the years at

issue. Petitioner filed no returns for any of those years. Respondent has carried his

burden of producing evidence that imposition of the delinquent filing addition is

appropriate for each year at issue. Petitioner produced no evidence of

(1) reasonable cause for the delinquencies and (2) lack of willful neglect. We will

sustain the section 6651(a)(1) additions to tax after taking account of adjustments

made to reflect the correct deficiencies in tax.
                                          - 19 -

[*19]            3.    Section 6651(a)(2) Additions to Tax for Failure To Timely Pay
                       Tax

        Section 6651(a)(2) imposes an addition to tax for failure to timely pay the

amount of tax shown on a return, unless the taxpayer establishes that the failure

was due to reasonable cause and not willful neglect. The addition is calculated as

0.5% of the amount shown as tax on the return but not paid, with an additional

0.5% for each month or fraction thereof during which the failure to pay continues,

up to a maximum of 25%. Sec. 6651(a)(2). To carry his burden that imposition of

a section 6651(a)(2) addition to tax is appropriate, the Commissioner must

introduce evidence that the tax was shown on a Federal income tax return and not

paid. Cabirac v. Commissioner, 120 T.C. 163, 170 (2003), aff'd without published

opinion, No. 03-3157, 2004 WL 7318960 (3d Cir. Feb. 10, 2004). When a

taxpayer has not filed a return, the section 6651(a)(2) addition to tax may not be

imposed unless the Commissioner has prepared an SFR that meets the

requirements of section 6020(b).4 Wheeler v. Commissioner, 127 T.C. 200, 208-

        4
            Sec. 6020(b) provides:

                 SEC. 6020(b). Execution of Return by Secretary.--

              (1) Authority of Secretary to execute return.--If any person fails
        to make any return required by any internal revenue law or regulation
        made thereunder at the time prescribed therefor, or makes, willfully or
        otherwise, a false or fraudulent return, the Secretary shall make such
                                                                          (continued...)
                                         - 20 -

[*20] 209 (2006), aff'd, 521 F.3d 1289 (10th Cir. 2008); Estes v. Commissioner,

T.C. Memo. 2014-9, at *14, aff'd, 577 F. App'x 205 (4th Cir. 2014).5

      An SFR meets the requirements of section 6020(b) if it is subscribed,

purports to be a return, and shows sufficient information from which to compute

the taxpayer's tax liability. See, e.g., Gleason v. Commissioner, T.C. Memo. 2011-

154, 2011 WL 2600917, at *12. The SFRs that respondent prepared on petitioner's

behalf each consisted of a Form 13496, a Form 4549-A, and a Form 5278. The

returns are subscribed, they contain sufficient information to calculate petitioner's

tax liabilities, and they purport to be returns. That combination of documents is

sufficient to constitute a valid SFR under section 6020(b). See id. Petitioner filed

no return for any of the years at issue and paid no tax for any of those years. He


      4
       (...continued)
      return from his own knowledge and from such information as he can
      obtain through testimony or otherwise.

            (2) Status of returns.--Any return so made and subscribed by the
      Secretary shall be prima facie good and sufficient for all legal purposes.
      5
       We note in passing that, while a properly made SFR is necessary before a
sec. 6651(a)(2) addition to tax for failure to pay the tax shown on a return can be
imposed on a nonfiler, an SFR is not a prerequisite to the Commissioner's
determining a deficiency in tax. E.g., Roat v. Commissioner, 847 F.2d 1379, 1381
(9th Cir. 1988) ("Deficiency procedures set out in the Internal Revenue Code * * *
do not require the Commissioner to prepare a return on a taxpayer's behalf before
determining and issuing a notice of deficiency."); accord Watson v. Commissioner,
T.C. Memo. 2007-146, aff'd, 277 F. App'x 450 (5th Cir. 2008).
                                         - 21 -

[*21] produced no evidence of (1) reasonable cause for the failure to pay and

(2) lack of willful neglect. We will sustain the section 6651(a)(2) additions to tax

after taking account of adjustments made to reflect the correct deficiencies in tax.

             4.     Section 6654 Additions to Tax for Failure To Pay Estimated
                    Tax

       Section 6654(a) provides for an addition to tax in case of any underpayment

of estimated tax.6 Respondent determined section 6654(a) additions to tax for all

of the years at issue. Petitioner did not file a return for any of those years or for

2004, paid no tax for any of the years at issue, and made no estimated tax payment

for any of those years. Respondent has satisfied his burden of production to show

that section 6654(a) additions to tax are appropriate. Petitioner has failed to show

the applicability of any exception. We will sustain the section 6654(a) additions to

tax after taking account of adjustments made to reflect the correct deficiencies in

tax.

       C.    Self-Employment Tax

       Section 1401 imposes a tax on self-employment income of every individual.

Self-employment income is defined as "the net earnings from self-employment

derived by an individual * * * during any taxable year". Sec. 1402(b). The term

       6
        We have jurisdiction over the sec. 6654(a) additions to tax because
petitioner did not file income tax returns for 2005 through 2010. See sec.
6665(b)(2); Franklin v. Commissioner, T.C. Memo. 2016-207, at *30 n.10.
                                        - 22 -

[*22] "net earnings from self-employment" is defined as "the gross income derived

by an individual from any trade or business carried on by such individual, less the

deductions * * * which are attributable to such trade or business". Sec. 1402(a).

Individuals whose net earnings from self-employment equal or exceed $400 during

the taxable year are required to report such income. Sec. 6017. Self-employment

tax is assessed and collected as part of the income tax, must be included in

computing any income tax deficiency or overpayment for the applicable tax period,

and must be taken into account for estimated tax purposes. Sec. 1401; see also

sec. 1.1401-1(a), Income Tax Regs.

      Section 1402(c)(4) provides that the term "trade or business" does not

include "the performance of service by a duly ordained, commissioned, or licensed

minister of a church in the exercise of his ministry" if an exemption under section

1402(e) is effective for the minister. Wingo v. Commissioner, 89 T.C. 922, 929

(1987); Good v. Commissioner, T.C. Memo. 2012-323, at *42. If an individual

who is a qualified minister does not file the application for exemption within the

prescribed time, the individual is subject to self-employment tax. Sec. 1402(e);

Wingo v. Commissioner, 89 T.C. 929-930. Petitioner carried on an internet

sales business and, in each year at issue, earned sufficient self-employment income

to be subject to the tax. Even accepting his claim that, in carrying on that business,
                                        - 23 -

[*23] he was "functioning as a church", he has provided no evidence that he is an

ordained or licensed minister or that he ever submitted a Form 4361, Application

for Exemption From Self-Employment Tax for Use by Ministers, Members of

Religious Orders and Christian Science Practitioners. He is therefore liable for

self-employment tax. Good v. Commissioner, T.C. Memo. 2012-323, at *42-*43.

III.   Section 6673(a)(1) Penalty

       In pertinent part, section 6673(a)(1) provides a penalty of up to $25,000 if

the taxpayer has instituted or maintained proceedings before the Tax Court

primarily for delay or the taxpayer's position in the proceeding is frivolous or

groundless. "A taxpayer's position is frivolous if it is contrary to established law

and unsupported by a reasoned, colorable argument for change in the law." Goff v.

Commissioner, 135 T.C. 231, 237 (2010). "The purpose of section 6673 is to

compel taxpayers to think and to conform their conduct to settled principles before

they file returns and litigate." Takaba v. Commissioner, 119 T.C. 285, 295 (2002).

       We may, on our own initiative, require a taxpayer to pay a section

6673(a)(1) penalty. E.g., Hamilton v. Commissioner, T.C. Memo. 2009-271, 2009
WL 4159786, at *5. Petitioner failed to report substantial amounts of income for

six years and his argument that the Code is null and void is frivolous. See

Trohimovich v. Commissioner, T.C. Memo. 1989-384, 1989 WL 83993, at *2. We
                                        - 24 -

[*24] need not decide whether petitioner's other argument, that he is functioning as

a church (which, in the context of this case, we reject), is also frivolous. A

taxpayer who makes frivolous arguments is not immune from penalty just because

some of his arguments may not be frivolous. See Leyshon v. Commissioner, T.C.

Memo. 2015-104, at *25, aff'd, 649 F. App'x 229 (4th Cir. 2016). Petitioner was

warned by respondent both in the answer and in respondent's pretrial memorandum

that he was making frivolous arguments in challenging the constitutionality of the

Federal income tax system. Petitioner ignored those warnings at his peril. See

Takaba v. Commissioner, 119 T.C. 295. We believe petitioner is deserving of a

penalty under section 6673(a)(1) of $2,500.

IV.   Conclusion

      We sustain respondent's revised deficiencies, additions to tax, and the self-

employment tax. We will also impose on petitioner a section 6673(a)(1) penalty of

$2,500.


                                                 Decision will be entered for

                                        respondent.